Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 21, 2020

                                            No. 04-20-00010-CV

                          IN RE CINCINNATI INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On January 7, 2020, relator filed a petition for writ of mandamus, in which it requested a
stay of the January 27, 2020 trial setting pending final resolution of the petition for writ of
mandamus. After considering the petition and the record, this court concludes relator did not
satisfy its burden to show its entitlement to the relief sought. Accordingly, the petition for writ
of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as
moot. This court’s opinion will issue at a later date.



                                                            _________________________________
                                                            Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                            ___________________________________
                                                            MICHAEL A. CRUZ,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 18-10-36490-MCV, styled Ronnie Villanueva v. Juan Fernandez, Roberto
Verduzco, and The Cincinnati Insurance Co., pending in the 293rd Judicial District Court, Maverick County, Texas,
the Honorable Maribel Flores presiding.